Citation Nr: 1613652	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  12-14 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, to include impaired fasting glucose with polydipsia and polyuria, due to herbicide exposure.
 
2.  Entitlement to service connection for a circulatory disorder, to include peripheral vascular disease, to include as secondary to diabetes mellitus and/or due to herbicide exposure.
 
3.  Entitlement to service connection for a neurological disorder, to include peripheral neuropathies of the lower extremities, to include as secondary to diabetes mellitus and/or due to herbicide exposure.
 
4.  Entitlement to service connection for a kidney disorder, to include as secondary to diabetes mellitus and/or due to herbicide exposure.
 
5.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus and/or due to herbicide exposure.
 
6.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus and/or due to herbicide exposure.
 
7.  Entitlement to service connection for a heart condition, to include as secondary to diabetes mellitus and/or due to herbicide exposure.
 
8.  Entitlement to service connection for an eye/vision disorder, to include as secondary to diabetes mellitus and/or due to herbicide exposure.
 
9.  Entitlement to a compensable evaluation for bilateral hearing loss.
 
10.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.
 
11.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active duty from June 1965 to June 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the San Juan, Puerto Rico, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The Board has grouped and recharacterized the issues on appeal as above, to better reflect the allegations made by the Veteran through one of his treating doctors.

This case was previously before the Board in November 2014, when it was remanded for additional development.  
In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim.  In this case, however, the Veteran already receives TDIU (granted in a May 2012 rating decision).  As such, the Board need not consider the issue. 

The appeal, except for the claim for an increased rating for tinnitus, is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The 10 percent rating currently in effect is the maximum schedular rating for service-connected tinnitus.


CONCLUSION OF LAW

The law precludes assignment of a disability rating greater than 10 percent for service-connected bilateral tinnitus.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.87, Diagnostic Code 6260 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Evaluation of Tinnitus

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).

Tinnitus is evaluated under 38 C.F.R. § 4.87, Code 6260, which was revised effective June 13, 2003, to clarify existing VA practice that only a single 10 percent evaluation is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head. 38 C.F.R. § 4.87, Code 6260, note 2 (2015).
In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court determined that the "plain meaning" of 38 C.F.R. § 4.25(b) and the pre-1999 and pre-2003 versions of Diagnostic Code 6260 required the assignment of dual ratings for bilateral tinnitus. The Federal Circuit; however, reversed the Court's holding, concluding that the Court erred in not deferring to the VA's interpretation of Diagnostic Code 6260, which is that a Veteran is entitled only to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006); see also 38 U.S.C.A. § 7252(b) (West 2014) [commanding that "the Court may not review the schedule of ratings for disabilities . . . or any action of the Secretary in adopting or revising the rating schedule"]; Wanner v. Principi, 370 F.3d 1124 (Fed. Cir. 2004) [holding that the Secretary's discretion over the rating schedule is "insulated from judicial review," with one recognized exception limited to constitutional challenges].

The clear import of the Federal Circuit's holding is that regardless of the version of Diagnostic Code 6260 employed, the maximum schedular rating available for tinnitus is 10 percent.  As there is no legal basis upon which to award a higher schedular rating for tinnitus, the Veteran's appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Board emphasizes that the Veteran is already in receipt of the maximum schedular evaluation for tinnitus, whether unilateral or bilateral, and that he cannot receive a higher schedular evaluation for his tinnitus.

Extra-Schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1). 

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the record reflects that the manifestations of the Veteran's service-connected tinnitus are contemplated by the schedular criteria.  There is no indication from the record that the Veteran seeks regular treatment for his tinnitus. Additionally, there is no evidence or allegation of record that the functional impairment resulting from the Veteran's tinnitus makes him unable to work.  In sum, there is no indication that the average industrial impairment from the Veteran's service-connected tinnitus is in excess of the maximum 10 percent disability rating currently assigned.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Thun, id.   

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with several VA examinations for his tinnitus claim.  Upon review of this examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Here, the Board points out that the Veteran is already in receipt of the maximum schedular rating for tinnitus.  Further evaluations will not provide basis for an increase of this claim. On the contrary, they might provide evidence against the Veteran's claim.  Therefore, the Board has adjudicated the issue on appeal based on the examinations of record.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to an initial evaluation in excess of 10 percent for tinnitus is denied.


REMAND

As an initial matter, the Board notes that the Veteran is already in receipt of TDIU and a 70 percent schedular rating.  As such, he already receives the maximum possible compensation for his disabilities.  The Veteran should consider this point when he contemplates whether to continue with his appeal.  

The AOJ did not comply satisfactorily with the November 2014 Board remand orders, and thus an additional remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The Board regrets the additional delay.

In its November 2014 remand order, the Board noted that, VA treatment records dated in March 2010 revealed that the Veteran had been seeking treatment with several private doctors.  While one, Dr. V., has submitted a January 2010 summary of treatment, it appears there remain outstanding records from that physician, and possibly from additional doctors.  The Board directed the AOJ to send a letter to the Veteran asking him to sign a release so that VA can obtain the Veteran's private treatment records.  In a February 2015 statement, the Veteran related that "all records" were at the VA.  This is clearly not the case, as evidenced by the January 2010 physician's letter.    

On remand, the Veteran must be asked once again to supply releases to permit VA to obtain the treatment records from his private physicians, or to submit the records himself.  38 C.F.R. § 3.159(c)(1) (2015).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and once again to request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for all private doctors who have treated him for the claimed conditions, including Dr. V.  See January 2, 2010 statement.  The Veteran should be informed that he may obtain and submit the records himself.

2. Then, readjudicate the Veteran's claims.  If the decision remains adverse to the Veteran, furnish a SSOC and afford the appropriate response time.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


